 1
                                   UNITED STATES DISTRICT COURT
 2
                                 EASTERN DISTRICT OF CALIFORNIA
 3

 4
     JAMES STEWART, individually and as                    CASE NO.: 2:19-cv-01744-TLN-DB
 5   Successor in Interest to Decedent JAHMAL              ORDER RE: STIPULATION OF THE
 6   DERRICK STEWART,                                      PARTIES AND JOINT REQUEST
                                                           ALLOWING PLAINTIFF TO FILE FIRST
 7                              Plaintiff,                 AMENDED COMPLAINT
            vs.
 8

 9   COUNTY OF YUBA, a municipal corporation;
     and DOES 1-50, inclusive, individually and in
10   their official capacity as agents for the Yuba
     County Sheriff’s Department,
11

12                              Defendants.

13

14          The Court having reviewed the foregoing Stipulation, and good cause appearing therefore:

15          IT IS HEREBY ORDERED that Plaintiff, JAMES STEWART is granted leave to amend to

16   file her First Amended Complaint for Damages.

17          IT IS ALSO ORDERED that Defendants’ responsive pleading shall be due thirty (30) days

18   after the First Amended Complaint for Damages is served on TAMARA PECSI.
19

20   IT IS SO ORDERED.
21

22

23   DATED: February 24, 2020
                                                                Troy L. Nunley
24                                                              United States District Judge
25

26

27

28




                                                      -1
